Citation Nr: 0110890	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a severe wound to 
muscle group III of the right shoulder, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952, and again from August 1953 to July 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

The Board notes that the veteran's representative addressed 
the issue of entitlement to a total disability evaluation 
based on individual unemployability pursuant to 38 C.F.R. 
§ 4.16 in its March 2001 Written Brief Presentation.  
Although this issue is implicit in a request for an increased 
disability evaluation, it is not inextricably intertwined 
with the issue before the Board.  And, because the request 
for a total disability evaluation based on individual 
unemployability has not been developed for appeal, it must be 
referred to the RO for consideration.  See Holland v. Brown, 
6 Vet. App. 443, 446-447 (1994); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.   The veteran has a severe impairment of muscle group III 
in the right shoulder with active abduction of 0 to 30 
degrees, forward flexion to 30 degrees, external rotation to 
5 degrees, and no internal rotation.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 40 percent for a severe wound to muscle group III of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.73, 
Diagnostic Code 5303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of 
the Statement of the Case and Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The veteran was afforded VA 
examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to have a hearing in this matter, but declined 
to do so.  As such, the Board finds that VA has met its duty 
to assist.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Diagnostic Code 5303 of 38 C.F.R. § 4.73 sets out the 
criteria for evaluating muscle injuries to the shoulder, 
specifically identified as muscle group III.  For the 
dominant arm, a noncompensable evaluation is assigned for a 
slight impairment; a 20 percent evaluation is assigned for a 
moderate impairment; a 30 percent evaluation is assigned for 
a moderately severe impairment; and, a 40 percent disability 
evaluation is assigned for a severe impairment.

Diagnostic Code 5200 of 38 C.F.R. § 4.71a sets out the 
criteria for evaluating ankylosis of the scapulohumeral 
articulation.  For the dominant arm, a 30 percent evaluation 
is assigned when there is evidence of favorable ankylosis 
with abduction to 60 degrees; a 40 percent evaluation is 
assigned when there is intermediate limitation between 
favorable and unfavorable ankylosis; and, a 50 percent 
evaluation is assigned when there is unfavorable ankylosis 
with abduction limited to 25 degrees from the side.

Diagnostic Code 5201 of 38 C.F.R. § 4.71a sets out the 
criteria for evaluating limitation of motion in the arm.  For 
the dominant arm, a 20 percent evaluation is assigned when 
motion is limited to shoulder level; a 30 percent evaluation 
is assigned when motion is limited to midway between the side 
and shoulder level; and, a 40 percent evaluation is assigned 
when motion in the arm is limited to 25 degrees from the 
side.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered.

The evidence of record reveals that the veteran is right-hand 
dominant.  His right shoulder was injured by a gunshot wound 
during service and he has experienced progressive limitation 
of motion, pain, and functional limitation in the right upper 
extremity.  Treatment records dated in January 1999, show 
that joint replacement is a probable course of treatment due 
to continued pain and limitation.


In April 1999, the veteran underwent VA examination and 
complained of an increase in pain and difficulty using the 
right arm for simple activities of daily living.  The veteran 
related that he was capable of performing all required 
activities, but was more comfortable holding his right arm 
down to his side.  The examiner opined that the veteran was 
able to do only minimal activities with his right arm.

The veteran underwent VA examination again in July 2000 and 
complained of right shoulder pain that increased with 
activity and an inability to lift heavy items.  Upon 
examination, the veteran was found to have active abduction 
of 0 to 30 degrees, forward flexion to 30 degrees, external 
rotation to 5 degrees, and no internal rotation.  Passive 
abduction was 30 to 40 degrees with pain, passive forward 
flexion was to 30 degrees with pain, and passive external 
rotation was 5 to 30 degrees with pain.  His grip strength 
was good and sensation was normal.  X-rays showed a large 
bony defect of the humeral head superiorly and arthritic 
changes of the gleno-humeral joint.  The examiner noted that 
the veteran had a moderate to severe degree of pain on 
attempted motion beyond the range of pain-free motion and 
diagnosed status-post injury, post surgery right shoulder 
with gross limitation of motion and pain.

Based on the evidence as outlined above, the Board finds that 
the veteran has a severe right shoulder impairment.  
Accordingly, the highest level of schedular disability 
evaluation under Diagnostic Code 5303 is warranted.  The 50 
percent evaluation under Diagnostic Code 5200 is not reached 
as the veteran is not limited to 25 degrees of abduction in 
the right shoulder.  As such, the Board finds that the 40 
percent evaluation currently assigned is the most appropriate 
for the veteran's right shoulder disability.  In making this 
determination, the veteran's complaints of pain were 
considered in conjunction with the objective findings of 
limitation of motion.

Furthermore, the potential application of other various 
provisions of Title 38 of the Code of Federal Regulations has 
been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 589, 593 (1991).  The Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran.  
Accordingly, it must be concluded that the evidence as a 
whole does not warrant a disability evaluation in excess of 
40 percent for the veteran's severe wound to muscle group III 
of the right shoulder.


ORDER

The schedular criteria for a disability evaluation in excess 
of 40 percent for a severe wound to muscle group III of the 
right shoulder having not been met, the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

